Citation Nr: 0727660	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to service 
connection to bilateral hearing loss and tinnitus.  

The veteran presented testimony at a personal hearing in July 
2007 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's bilateral 
hearing loss disorder either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that bilateral sensorineural hearing loss manifested to a 
compensable degree within one year after separation from 
service..

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's tinnitus 
either had its onset in service or preexisted service and was 
permanently worsened therein.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(sensorineural hearing loss) be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a subsequent March 2006 communication 
informed the veteran of the laws pertaining to disability 
ratings and effective dates.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss and 
for tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Bilateral hearing loss and tinnitus

The veteran contends that his current bilateral hearing loss 
and tinnitus are due to exposure to acoustic trauma during 
active service.  He also claims that hearing loss in his 
right ear was shown at his enlistment examination and he is 
entitled to service connection for aggravation of right ear 
hearing loss during active service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the veteran.  38 U.S.C.A. §5107(b) (2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the outset, the Board has considered whether service 
connection for bilateral hearing loss is warranted on a 
presumptive basis.  It is noted that organic diseases of the 
nervous system, to include sensorineural hearing loss, are 
entitled to presumptive service connection if manifested to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, 
there is no post- service evidence of record in this case 
showing sensorineural hearing loss in either ear to a 
compensable degree during the first post-service year.

Based on the foregoing, a grant of service connection on a 
presumptive basis is not warranted here.  The Board will now 
address whether an allowance is possible on a nonpresumptive 
basis.

At the veteran's enlistment examination in May 1981, 
audiometric testing showed his pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
5
25
LEFT
20
15
5
0
0

In the medical history accompanying the May 1981 enlistment 
examination the veteran denied having or having had hearing 
loss or ear trouble.  The clinical evaluation was normal for 
ears.  

A copy of an examination at the time of the veteran's 
separation in May 1984 is not of record.  

Following his period of active duty, the veteran served in 
the U.S. Army Reserves.  An examination associated with his 
Reserves service dated in October 1985 showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
NA
10
LEFT
20
10
10
NA
10

In the medical history accompanying the October 1985 
examination, the veteran denied having or having had hearing 
loss or ear trouble.  The clinical evaluation was normal for 
ears.  

On examination in April 1989 while in the Reserves, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
50
50
40
LEFT
10
15
10
10
20

The clinical evaluation was normal for ears.  The examiner 
noted that the veteran had high frequency hearing loss in the 
right ear, but was acceptable for retention.  

On examination in April 1993, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
40
45
LEFT
25
5
0
0
15

In the medical history accompanying the April 1993 
examination the veteran denied having or having had hearing 
loss or ear trouble.  The clinical evaluation was normal for 
ears.  

The Board notes that the veteran filed previous claims for 
compensation in March 1986, October 2001 and November 2003 
for other conditions and did not include bilateral hearing 
loss or tinnitus.  His claim for bilateral hearing loss and 
tinnitus was received in September 2004.  In a December 2004 
VA clinical record, he reported having hearing loss of high 
pitches and that while in the military he had been around gun 
fire.  

At a VA audiologic examination in February 2005, the examiner 
noted that he had reviewed the claims file.  The veteran 
related having decreased hearing and tinnitus since 1985.  He 
described his symptoms and reported no previous medical 
treatment or surgery involving his ears.  He stated that 
during the period from 1981 to 1984 he was exposed to the 
firing of artillery guns with the use of ear protection; 
however, during training exercises ear protection was not 
always available.  As a civilian, he first worked in 
construction for five years and the last 17 years he had 
worked for the Post Office on the loading docks.  

The examiner noted that the enlistment hearing evaluation 
dated in May 1981 indicated normal hearing acuity bilaterally 
by VA rating standards.  He identified several other hearing 
evaluations in the claims file and noted that an October 1985 
evaluation indicated normal hearing acuity bilaterally, and 
hearing evaluations in April 1989 and in April 1993 indicated 
a hearing loss in the right ear with normal hearing acuity in 
the left ear.  

On the audiological evaluation in February 2005 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
60
65
LEFT
30
30
45
40
40

The average was 51 decibels for the right ear and 39 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.

The examiner concluded that the audiometric test results 
suggested a mild to moderately severe sensorineural hearing 
loss in the right ear and a mild to moderate sensorineural 
hearing loss in the left ear.  The examiner noted that his 
review of the earlier hearing evaluations showed that the 
results of the last hearing evaluation dated in April 1993 
suggested a moderate hearing loss in the right ear.  He 
stated that those results were fairly consistent with the 
results obtained on that day's testing for the right ear.  
The thresholds in the left ear were more severe than what was 
indicated on the April 1993 evaluation.  The examiner saw a 
definite decrease in hearing from the time of entrance into 
the military to the last hearing evaluation noted in the 
claims file.  The examiner opined that, based on the evidence 
of decreased hearing as demonstrated through hearing 
evaluations from the military that the hearing loss currently 
displayed was at least as likely as not related to military 
service.  The examiner also opined that based on that day's 
hearing evaluation and reported history, the tinnitus was at 
least as likely as not related to hearing loss.  

The veteran testified at his July 2007 personal video 
conference hearing that he was exposed to acoustic trauma 
while in active service from 1981 to 1984.  When he did his 
Reserve service he was not around any guns, but rather was in 
a quiet environment.  He used hearing aids.  He testified 
that he first noticed the tinnitus in 1989 or 1990.  After 
service, he first worked in construction and then went to 
work for the Postal Service in 1988 where he continued to 
work.  The veteran further indicated that the post-service 
construction work primarily involved carpentry and did not 
involve loud noise.

After a review of all the evidence of record, the Board finds 
that entitlement to service connection for bilateral hearing 
loss and tinnitus has not been established.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Initially the Board notes that the veteran is competent to 
present evidence of noise exposure.  See Collette v. Brown, 
82 F.3d 389 (1996).  There is no reason to doubt his 
assertions as to noise exposure in service, and they appear 
consistent with the circumstances of service.  See 
38 U.S.C.A. § 1154(a).

It is noted that the current medical evidence, including VA 
audiologic examination in February 2005, clearly establishes 
current hearing loss disability bilaterally for VA purposes.  
Accordingly, the first element of a service connection claim 
has been satisfied.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether any hearing loss disability existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Service medical records show that the audiological evaluation 
at the May 1981 enlistment examination did not show a hearing 
loss which is recognized as a disability under the provisions 
of 38 C.F.R. § 3.385.  However, some degree of hearing loss 
was shown in the right ear.  See Hensley, supra. 

Because the enlistment examination did show some loss of 
hearing in the right ear, it is determined that a defect was 
noted on entry.  As such, the presumption of soundness does 
not apply here for that ear.  As a consequence, the 
appropriate question for consideration is whether preexisting 
right ear hearing loss was aggravated by active service.  

With regard to consideration of whether the veteran's right 
ear hearing loss was aggravated during active service, while 
noting there is no record of an examination at his release 
from active duty in May 1984, there is nothing in the service 
medical records to show an increase of right ear hearing 
loss.  Thus, the Board finds that medical evidence does not 
show that the preexisting right ear hearing loss increased in 
severity in service.  Jensen v. Brown, 19 F. 3d 1413, 1417 
(Fed. Cir. 1994).  

In further support of the above conclusion, it is observed 
that the veteran denied having hearing loss or ear trouble at 
an October 1985 Reserves examination.  In addition, the 
October 1985 audiological evaluation did not show a hearing 
loss of either ear which is recognized as a disability under 
the provisions of 38 C.F.R. § 3.385 or show a degree of 
hearing loss in the right ear according to the standards 
mentioned in Hensley.  Put another way, those audiometric 
findings did not show a worsening of the veteran's right ear 
haring acuity when compared to the results noted at his 1981 
examination upon entry to active service.  Moreover, although 
the veteran has indicated that he has had decreased hearing 
loss since 1985, the post service evidence of record does not 
show right ear hearing loss until an April 1989 audiological 
evaluation.  Accordingly, aggravation during active service 
of a pre-existing right ear hearing loss is not shown.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).      

Calling attention now to the left ear, it is noted that the 
veteran's 1981 enlistment examination did not show any 
hearing loss, either under the provisions of 38 C.F.R. 
§ 3.385 or under Hensley.  As such, the presumption of 
soundness applies and has not been rebutted here.  Therefore, 
as to the left ear, the question for consideration is whether 
hearing loss was incurred during active service.

Again, a current disability by VA criteria of bilateral 
hearing loss exists as shown by the audiological findings at 
the VA evaluation in February 2005.  However, there is no 
showing of left ear hearing loss during active service.  
Following active duty, audiometric findings associated with 
the veteran's service in the Reserves dated in 1985 and 1989 
were normal as to the left ear.  See Hensley, supra.  
Moreover, while audiometric findings indicated in April 1993 
did reflect left ear hearing loss per Hensley, in the absence 
of demonstration of continuity of symptomatology, this is too 
remote from the veteran's discharge from active service in 
1984 to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board acknowledges an opinion offered by a VA audiologist 
in February 2005 linking the veteran's bilateral hearing loss 
to service.  The VA audiologist based his opinion that the 
veteran's current hearing loss was at least as likely as not 
related to military service on the fact of decreased hearing 
shown through hearing evaluations from the military.  The 
examiner saw a definite decrease in hearing from the time of 
entrance into the military to the last hearing evaluation 
noted in the claims file.  This implies that the veteran's 
right ear hearing loss shown at entrance was aggravated 
during service and that left ear hearing loss was incurred in 
service.  However, the hearing evaluations specifically 
mentioned in his discussion and were the hearing evaluations 
performed while the veteran served in the Reserves.  Clearly 
the VA audiologist is relating his opinion based on decreased 
hearing shown at the examinations in the Reserves and not 
while the veteran was on active duty.  Accordingly, this 
medical opinion does not provide a competent link to active 
duty service.  Thus, our review finds no competent medical 
evidence as to a nexus between the veteran's current hearing 
loss and his service, or to aggravation in service of his 
right ear hearing loss, or to claimed symptomatology since 
service.  

The Board also acknowledges the veteran's statements to the 
effect that his hearing loss is causally related to active 
service.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  There is no 
evidence of record that the veteran has specialized medical 
knowledge regarding hearing disabilities.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
statements of the veteran are not competent medical evidence 
as to a nexus between the veteran's current bilateral hearing 
loss and his service, or to symptomatology since service.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss; the benefit-of-the-doubt rule does 
not apply; and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the veteran's claim for entitlement to service 
connection for tinnitus, as discussed above, we have accepted 
the veteran's history of exposure to acoustic trauma in 
service. 

Service medical records are negative for complaints, findings 
or diagnosis of tinnitus.  Thus, tinnitus is not shown in 
active service.  Although the veteran indicated that he has 
had tinnitus since 1985, at his hearing in July 2007, he 
testified that he first noticed tinnitus in 1989 or 1990, 
many years after service.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

The Board has carefully considered the veteran's statements.  
As noted above, he is competent, as a layperson, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, his statements are not competent medical evidence 
of a nexus (that is, a causal link) between claimed tinnitus 
and service or to a service-connected disability.  

The VA audiologist in February 2005 opined that the veteran's 
current tinnitus was related to bilateral hearing loss.  
Since the veteran is not service-connected for bilateral 
hearing loss, entitlement to service connection for tinnitus 
on a direct or secondary basis is not warranted.  

While tinnitus is currently demonstrated, it is not shown 
that it is causally related to active service or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for 
tinnitus; there is no doubt to be resolved; and service 
connection is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


